                                                                                               Sarir Z. Silver

                                                                                              Akerman LLP
                                                                                           666 Fifth Avenue
                                                                                                  20th Floor
                                                                                        New York, NY 10103

                                                                                               D: 212 259 6426
                                                                                               T: 212 880 3800
                                                                                               F: 212 880 8965
                                                                                            DirF: 212 905 6414
January 21, 2020                                                                   sarir.silver@akerman.com


VIA ECF

The Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007-1312

Re:     Diaz v. Painful Pleasures
        No. 19 Civ. 8504 (PGG)(SLC)

Dear Judge Cave:

We represent defendant Painful Pleasures, LLC ("Defendant") in the above-captioned matter and
write, jointly with counsel for Plaintiff Edwin Diaz ("Plaintiff"), to inform the Court that the parties
have reached a settlement in principle, subject to a written settlement agreement. To that end, the
parties respectfully request that all deadlines and conferences remain suspended or, in the
alternative, a conditional order of dismissal be entered subject to reopening in thirty days.

Thank you for your consideration of this matter.               The requested stay sine die of discovery
                                                               deadlines and conferences pending
Respectfully Submitted,                                        settlement is GRANTED. By February 20,
                                                               2020 the parties shall file a Notice of
/s/ Sarir Z. Silver                                            Voluntary Dismissal or submit a status
                                                               report on the progress of settlement.
Sarir Z. Silver
                                                               The Clerk of Court is respectfully directed
                                                               to terminate all discovery deadlines and
cc: Joseph Mizrahi, Esq.                                       conferences, and to close the Letter-
                                                               Motion at ECF No. 18.

                                                               SO ORDERED                          1/21/2020




akerman.com
